Gilfillan, C. J.
The only question here is the right to appeal to the district court from the order of town supervisors laying out, altering, or discontinuing a road, under the provisions of Gen. St. 1878, c. IS. The district court denied the right to this appellant, and dismissed his appeal. That there is a right of appeal in such cases (to be taken to the district court if the damages claimed exceed $100) was decided by this court in Gorman v. Supervisors, etc., 20 Minn. 892. The only question left is, is appellant entitled to claim such appeal ? The language of the statute (section 59) is: “Any person who shall feel himself aggrieved” may appeal. This is not to be taken literally. A person having no interest which could be affected might imagine himself aggrieved, yet the statute could not have intended to give such a person a right to appeal. The person claiming the right must undoubtedly be in position to be injuriously affected by the order or determination made; in position, as we think, to sustain special injury, disadvantage or inconvenience; not *255-common to himself with the other inhabitants or property •owners of the town. One through whose land a new road is laid out is in such a position; and so is one through, to, or •along whose land an old road to be altered or discontinued runs. The appellant’s petition shows that he may be injuriously affected in a special manner by the discontinuance of •one of the roads ordered discontinued. He is therefore in position to claim the right of appeal, and.the order of the ■district court dismissing his appeal was erroneous and is reversed.